Case 1:19-cv-21725-JLK Document 30 Entered on FLSD Docket 07/11/2019 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION

                          CASE NO.: 19-cv-21725-KING

 JAVIER GARCIA-BENGOCHEA,

       Plaintiff,

 v.

 CARNIVAL CORPORATION d/b/a/ CARNIVAL
 CRUISE LINE, a foreign corporation,

       Defendant.
                                          /



            JOINT MOTION TO RESET HEARING SET FOR JULY 17, 2019
Case 1:19-cv-21725-JLK Document 30 Entered on FLSD Docket 07/11/2019 Page 2 of 4



        Plaintiff Javier Garcia-Bengochea and Defendant Carnival Corporation (collectively,

 “Parties”) jointly request that the Court reset the hearing on Carnival Corporation’s motion to

 dismiss (see Dkt. 14) for a time between July 23, 2019 and August 1, 2019.

        On July 10, 2019, the Court set Carnival’s motion to dismiss for a hearing on July 17, 2019.

 (See Dkt. 28.) The Parties appreciate the Court setting time to hear argument on this motion.

 Unfortunately, neither Party is available on July 17:

               Stuart H. Singer—the attorney who Carnival intends to argue its motion—is out of

                State on a pre-planned vacation in California that runs through July 22, 2019.

               Roberto Martinez—the attorney who Mr. Bengochea intends to argue his

                opposition to Carnival’s motion—will be in grand jury proceedings on July 17 and

                18.

        Accordingly, the Parties jointly request that the Court reset the hearing for a different date.

 Counsel for both Parties have conferred and are both available on any date between July 23, 2019

 and August 1, 2019.


 Dated: July 11, 2019                                               Respectfully submitted,




                                                  2
Case 1:19-cv-21725-JLK Document 30 Entered on FLSD Docket 07/11/2019 Page 3 of 4



     JAVIER GARCIA-BENGOCHEA                 CARNIVAL CORPORATION

      By his Attorneys,                      By its Attorneys,


      s/Roberto Martinez                     s/Stuart H. Singer
     Roberto Martinez                        Stuart H. Singer
     Florida Bar No.: 305596                 Florida Bar No. 377325
     Stephanie A. Casey                      BOIES SCHILLER FLEXNER LLP
     Florida Bar No.: 97483                  401 E. Las Olas Blvd., Suite 1200
     Lazaro Fields                           Fort Lauderdale, Florida 33301
     Florida Bar No. 1004725                 Tel: (954) 356-0011
     COLSON HICKS EIDSON, P.A.
     255 Alhambra Circle, PH                         - and -
     Coral Gables, FL 33134
     Tel: (305) 476-7400                     George J. Fowler, III
                                             (Pro Hac Vice)
               - and –                       Luis Llamas
                                             (Florida Bar No. 89822)
     Rodney S. Margol                        JONES WALKER LLP
     Florida Bar No. 225428                  201 St. Charles Ave.
     MARGOL & MARGOL, P.A.                   New Orleans, LA 70170
     2029 3rd Street North                   Tel: (504) 582-8752
     Jacksonville Beach, Florida 32250
     Telephone: (904) 355-7508               Attorneys for Defendant
     Facsimile: (904) 619-8741


     Attorneys for Plaintiff




                                         3
Case 1:19-cv-21725-JLK Document 30 Entered on FLSD Docket 07/11/2019 Page 4 of 4



                                 NOTICE OF ENDORSEMENT

        Pursuant to the CM/ECF Administrative Procedure 3J(3), the undersigned hereby certifies

 that counsel for the Plaintiff has authorized me to file this Joint Motion To Reset Hearing Set For

 July 17, 2019 on his behalf with the electronic signature of its counsel affixed hereto.




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all

 counsel of record via the court’s CM/ECF System on July 11, 2019.

                                               By:/s/ Stuart H. Singer
                                                 Stuart H. Singer




                                                  4
